Citation Nr: 1710985	
Decision Date: 04/06/17    Archive Date: 04/19/17

DOCKET NO.  14-39 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to a temporary total rating (TTR) for hospitalization from January 13, 2014 to March 3, 2014.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel






INTRODUCTION

The Veteran had active duty service from August 1989 to April 1992, including service in Southwest Asia.  He died in February 2017.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2014 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Paul Minnesota.  In that decision, the RO granted a temporary 100 percent rating from March 3, 2014 to May 1, 2014.  In an April 2014 notice of disagreement, the Veteran contended that the period of the temporary total rating should begin January 13, 2014.  The RO issued an October 2014 statement of the case continuing the denial of a temporary total rating prior to March 3, 2014, and the Veteran filed a November 2014 substantive appeal (VA Form 9).  Although a document certifying the appeal (VA Form 8) is not in the claims file, certification is used for administrative purposes and does not confer or deprive the Board of jurisdiction over an issue.  38 C.F.R. § 19.35 (2016).  The issue is thus before the Board at this time.
 

FINDING OF FACT

On March 1, 2017, the Board was notified that the Veteran died in February 2017.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2016).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2016).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010(a) (2016).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2016). 


ORDER

The appeal is dismissed.



		
Jonathan Hager
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


